                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    JAN FOX, an individual,                            CASE NO. C19-0552-JCC
10                          Plaintiff,                   MINUTE ORDER
11               v.

12    THE CSI COMPANIES, INC., a Florida
      corporation, et al.,
13
                            Defendants.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion for an extension of
19   time for Defendants Optum 360 Services and Optum360, LLC to answer Plaintiff’s amended
20   complaint (Dkt. No. 21). Having thoroughly considered the motion and the relevant record, and
21   finding good cause, the Court hereby GRANTS the motion. Defendants Optum 360 Services and
22   Optum360, LLC’s answer to Plaintiff’s amended complaint shall be filed no later than August
23   14, 2019.
24          //
25          //
26          //


     MINUTE ORDER
     C19-0552-JCC
     PAGE - 1
 1        DATED this 5th day of August 2019.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Tomas Hernandez
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0552-JCC
     PAGE - 2
